Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority as a 371 filing of PCT/CN 2018/102726 filed on August 28, 2018, which claims benefit to CN 201710867653.3 filed on September 22, 2017 is acknowledged in the instant application.
Specification
The abstract of the disclosure is objected to because it is more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-12 are objected to because of the following informalities: the term “characterized in that” should be changed to “wherein”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (WO 2011/091685) in view of Benjamin (US Pat. 798,258) (both new cited).
Regarding claim 1, Gao et al. discloses a preheating and conveying equipment for steel scrap having a horizontal continuous feeding preheating device (1), comprising a horizontal continuous feeding preheating duct (2) and an electric arc furnace (A), and wherein the horizontal continuous feeding preheating duct is provided with a first dust removal port (8) and a second dust removal port (3) at an interval along the material conveying direction, the first dust removal port (8) is located behind a sealed feed inlet of the horizontal continuous feeding preheating duct and close to the sealed feed inlet, the second dust removal port (3) is located at a rear section of the horizontal continuous feeding preheating duct and close to the feed inlet of the electric arc furnace (A), a first preheating area is formed by the horizontal continuous feeding preheating duct between the two dust removal ports, and a second preheating area is formed by the horizontal continuous feeding preheating duct between the second dust removal port (last/left most bottom gas suction 3) and the feed inlet of the electric arc furnace (A); and also comprising a plurality of burners arranged at intervals in the first preheating area of the horizontal continuous feeding preheating duct (Fig. 2-5; Par. 39 and 48-49).  Gao et al. does not disclose a plurality of burners obliquely arranged, and the horizontal component direction of the combustion gas flow of each burner is opposite to the material conveying direction.  Benjamin discloses a plurality of burners (20) arranged obliquely arranged at intervals, and the horizontal  component direction of the combustion gas flow of each burners is opposite to the material conveying direction (Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Gao et al., a plurality of burners obliquely arranged, and the horizontal component direction of the combustion gas flow of each burner is opposite to the material conveying direction, as taught by Benjamin, for the purpose of directing the flames not to impact upon the walls and heat the material; by radiation.
Claim(s) 2-6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (WO 2011/091685) in view of Benjamin (US Pat. 798,258) and further view of Giavani et al. (US Pub. 2015/0153107) (new cited).
Regarding claim 2, Gao/Benjamin disclose substantially all features of the claimed invention as set forth above including from Gao, the first and second preheating area (Fig. 2) except the duct height of the first heating area of the horizontal continuous feeding preheating duct is less than that of the second preheating area.  Giavani et al. discloses the duct height of the first heating area (via 4’) of the horizontal continuous feeding preheating duct is less than that of the second preheating area (via 4’’) (Fig. 1-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Gao/Benjamin, the duct height of the first heating area of the horizontal continuous feeding preheating duct is less than that of the second preheating area, as taught by Giavani et al., for the purpose of increasing the convective heat exchange to the charge material.
Regarding claim 3, Giavani et al. discloses the second preheating area (via 4”) of the horizontal continuous feeding preheating duct is obliquely provided with a plurality of burners (23) at intervals, and the horizontal component direction of the combustion gas flow of each burner is opposite to the material conveying direction (Fig. 1-4).
Regarding claims 4 and 11-12, Gao discloses the first dust removal (8) and the second dust removal (13) are connected with a settling chamber (10) (Fig. 2 and 5).  Giavani et al. discloses the first dust removal port (20) is connected with a mixed flue gas pipeline, and the second dust removal port (12) is connected with a hot flue gas pipeline (7); and both the mixed flue gas pipeline and the hot flue gas pipeline are connected with a settling chamber (27) (Fig. 2-3; see hot fume 9’).
Regarding claim 5, Giavani et al. discloses the mixed flue gas pipeline and the hot flue gas pipeline (7) are connected with the settling chamber by a flue gas adjusting distributor (30/29) and a flue (26) (Fig. 2-3).
Regarding claim 6, Gao discloses the used of the control valves (9) and the settling chamber (10) (Fig. 2).  The combination of Gao/Benjamin/Giavani disclose both the mixed flue gas pipeline (24 and top 12 of Gao) and the hot flue gas pipeline (7 of Gao) are provided with control valves (9 of Gao); and the mixed flue gas pipeline and the hot flue gas pipeline are connected with the settling chamber (10 of Gao) by the flue.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (WO 2011/091685) in view of Benjamin (US Pat. 798,258) and further view of Vallomy (US Pat. 6,155,333) (new cited).
Regarding claim 8, Gao/Benjamin disclose substantially all features of the claimed invention as set forth above except the device also comprises a steel scrap feeding magnetic disk crane, and material is conveyed to the material receiving section of the horizontal continuous feeding preheating duct by the steel scrap feeding magnetic disk crane or a vibrating feeding device.  Vallomy discloses the device also comprises a steel scrap feeding magnetic disk crane (44), and material is conveyed to the material receiving section of the horizontal continuous feeding preheating duct by the steel scrap feeding magnetic disk crane (Fig. 1-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Gao/Benjamin, the device also comprises a steel scrap feeding magnetic disk crane, and material is conveyed to the material receiving section of the horizontal continuous feeding preheating duct by the steel scrap feeding magnetic disk crane or a vibrating feeding device, as taught by Vallomy, for the purpose of loading charge material onto the charge conveyor.
Claim(s) 7and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (WO 2011/091685) in view of Benjamin (US Pat. 798,258), Giavani et al. (US Pub. 2015/0153107) and further view of Katayama et al. (US Pat. 5,889,810) (new cited).
Regarding claim 7, Gao/Benjamin/Giavani disclose substantially all features of the claimed invention as set forth above except the device comprises a flue gas quench device connected with the settling chamber.  Katayama et al. discloses a flue gas quench device (13) connected with the settling chamber (14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Gao/Benjamin/Giavani, the device comprises a flue gas quench device connected with the settling chamber, as taught by Katayama et al., for the purpose of cooling a combustion exhaust gas and the dust collecting before entering to the dust collector.
Regarding claim 9, the combination of Gao/Benjamin/Giavani/Katayama disclose an enhanced preheating method based on the horizontal continuous feeding preheating device according to claim 7, wherein the material in the second preheating area (last/left most bottom gas suction 3, Gao) is preheated by the total flue gas discharged from the electric arc furnace (Fig. 2, Gao); the total flue gas is divided into a first branch of flue gas (12, Giavani) and a second branch of flue gas (20, Giavani) by the first dust removal port (20, Giavani) and the second dust removal port (12, Giavani) arranged at intervals, the first branch of flue gas (12, Giavani) is extracted by the second dust removal port (12, Giavani), and the material in the first preheating area is preheated by the second branch of flue gas when the second branch of flue gas passes through the first preheating area; the first preheating area is provided with the burners (7, Gao) injecting combustion gas into the first preheating area, and the second branch of flue gas is driven by the flame efflux of the burners to penetrate gaps of a material layer together; and the cold air, combustion gas and second branch of flue gas entering from the sealed feed inlet are extracted by the first dust removal port (Fig. 2-5, Gao; Fig. 1-3, Giavani).
Regarding claim 10, Gao discloses the used of the control valves (9) and the settling chamber (10) (Fig. 2).  The combination of Gao/Benjamin/Giavani/Katayama disclose the distribution ratio of flue gas flowing through the mixed flue gas pipeline (upper end of 12, Giavani) and the hot flue gas pipeline (7, Giavani) is adjusted by adjusting the flue gas adjusting distributor or the control valves respectively, so as to control the flow rates of the first branch of flue gas (12, Giavani) and the second branch of flue gas (20, Giavani) and the temperature of the mixed flue gas entering the mixed flue gas pipeline.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/21/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761